Citation Nr: 1507013	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  10-21 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for migraine headaches, rated as 10 percent disabling prior to August 29, 2011, and 30 percent disabling thereafter.

3.  Entitlement to an increased rating for hemorrhoids, rated as noncompensable prior to August 29, 2011, and 10 percent thereafter.

4.  Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In September 2013, the Veteran submitted a written statement withdrawing "all [i]ssues on appeal."


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claims of entitlement to service connection for depressive disorder and increased ratings for degenerative disc disease of the lumbar spine, migraine headaches, and hemorrhoids, have been met. 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  On September 18, 2013, the date of a scheduled videoconference hearing before the Board, the Veteran submitted a written statement expressing a desire to withdraw all issues on appeal.  Thus, the Board finds that the criteria for withdrawal of the Veteran's claims for increased ratings for the low back disability, migraine headaches, and hemorrhoids, and service connection for major depressive disorder, have been met.  Id.  

The Board recognizes that in January 2015, the Veteran's service representative submitted a written brief on the Veteran's behalf.  Nevertheless, the criteria for withdrawal of all issues on appeal were met in September 2013, and the January 2015 written brief was not received in an otherwise timely manner to constitute a new notice of disagreement or substantive appeal with the June 2009 rating decision.  38 C.F.R. § 20.204(c).

As the increased rating and service connection claims have been withdrawn by     the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board concludes that it does not have jurisdiction to review the appeal as to the issues of entitlement to increased ratings for a low back disability, migraine headaches, and hemorrhoids, and service connection for major depressive disorder, and the appeal is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).




	(CONTINUED ON NEXT PAGE)



ORDER

The appeal on the issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine is dismissed.

The appeal on the issue of entitlement to an increased rating for migraine headaches is dismissed.  

The appeal on the issue of entitlement to an increased rating for hemorrhoids is dismissed.  

The appeal on the issue of entitlement to service connection for major depressive disorder is dismissed.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


